Order filed May 5, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-22-00087-CV
                                  __________

                          DEBRA CARTER, Appellant
                                         V.
  AGAMERICA LENDING, LLC; AGAMERICA AV1, LLC;
RICHARD H. HESTER; KELLY GODDARD; DAVID GARVIN;
MICHELLE SCHWARTZ; FOLEY & LARDNER LLP, Appellees


                    On Appeal from the 220th District Court
                          Comanche County, Texas
                       Trial Court Cause No. CV16321


                                     ORDER
      Appellant, Debra Carter, filed a notice of appeal from two interlocutory orders
entered by the trial court: an order denying Carter’s request for permanent injunctive
relief and an order denying Carter’s request to set aside the foreclosure sale and
cancel the trustee’s deed. When the appeal was docketed in this court, we sent a
letter to the parties to express this court’s concern that a final appealable order had
not yet been entered. In response to this court’s letter, Appellant filed in this court
a motion for leave to appeal the interim rulings of the trial court. In her motion,
Appellant complains of various rulings by the trial court, of the lack of discovery, of
the trial court’s sua sponte setting of a hearing, and of the violation of Carter’s right
to a fair trial.   Appellant also acknowledges that the trial court’s orders are
“preliminary” and “premature.”
       Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex.
2007); Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A judgment
is final and appealable if it disposes of all parties and all claims in the case.
Lehmann, 39 S.W.3d at 195. The orders that Carter attempts to appeal do not state
that they are final or appealable orders, nor do they actually dispose of all issues and
all parties.
       Carter asserts that the orders are “absolutely and immediately appealable”
because the trial court is forcing her to trial without a chance to prepare or present
her case in chief. She cites In re Allied Chemical Corp., 227 S.W.3d 652, 658 (Tex.
2007), in support of her contention. We disagree with Carter’s contention that Allied
Chemical controls. First, Allied Chemical was an original mandamus proceeding,
not an interlocutory appeal, and second, it involved discovery in a mass tort case.
       Consequently, we deny Carter’s Motion for Leave to File an Appeal of Interim
Rulings, and we abate the appeal—pursuant to Rule 27.2 of the Texas Rules of
Appellate Procedure—to permit the parties to obtain a final order or judgment. If a
final, appealable order or judgment has not been entered by July 19, 2022, we may




                                           2
dismiss this appeal. See TEX. R. APP. P. 42.3. If a final judgment is entered before
that date, the parties are ordered to notify this court immediately.
      The appeal is abated.


                                                     PER CURIAM


May 5, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           3